DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The amendment filed 10/11/2022 (hereafter “the amendment”) has been accepted and entered.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,4,13 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirai (US20130225387A1).

Regarding claim 1, Hirai a device for protecting an inner container made of glass and suitable for use in a centrifuge, the device comprising (Fig.6A-6C and 7A-7B shows the device and inner container that can be made of glass and use in a centrifuge); 
an outer protective body made of a plastic material which encompasses an inner container made of glass material that disposed in an internal cavity of the outer protective body (fig.6A shows outer container 30 which can be made from PET,0057, which encompasses an inner container 31 shown in fig.7A which can be made from glass and disposed on the cavity of outer container 304); 
wherein the outer protective body defines the internal cavity with an open end (fig.6A shows the internal cavity is defines by the opening 304);
wherein the outer protective body is configured to prevent breakage of the inner container (fig.6A the outer container 30 is capable of preventing breakage of the inner container); 
wherein the outer protective body comprises an open upper end having a lip, a ledge and a wall configured to receive a lid capable of being punctured with a needle (see annotated Fig.6C below which is capable of receiving the lid as shown in fig.7B that can be capable of being punctured by needle); 
wherein the inner container includes an interior volume that is vacuum sealed by the lid that is configured to cooperatively engage with the outer protective body to cooperatively form a first seal between the inner container (Fig.7B shows the inner container 31 with a lid similar to fig.5C lid 12 on the inner container which can create a vacuum seal and engaged the outer container 31 and forms a seal using the 306a-6d ) and an internal side of a base of the lid, and to concentrically form a second seal between the outer protective body and the lid at the lip of the outer protective body (the lid of Fig.7C will create a second seal similar to the seal in fig.5C between the outer container 31 and the lid of the outer container 31).
Annotated Fig.6C of Hirai

    PNG
    media_image1.png
    365
    509
    media_image1.png
    Greyscale


Regarding claim 4, the references as applied to claim 1 above discloses all the limitations substantially claimed. Hirai further teaches wherein the inner container is fixably attached or removably attached to the internal cavity of the outer protective body (fig.6A and 7A show the inner container is removably attached to the internal cavity of the outer container 31).

Regarding claim 13, the references as applied to claim 1 above discloses all the limitations substantially claimed. Hirai further teaches wherein the outer protective body is made of a material selected from the group consisting of polyethylene terephthalate. plastic, latex, ceramic, fiberglass, metal and any breakage-resistant material (fig.6A the outer container 31 can be made from PET ).

Regarding claim 19, the references as applied to claim 1 above discloses all the limitations substantially claimed. Hirai further teaches wherein the inner container is configured to be used for the separation of platelet rich fibrin clot (fig.7A the inner container is capable of being used for separation of clot).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirai (US20130225387A1) and further in view of Crawford (US7959866B2).

Regarding claim 14, the references as applied to claim 1 above discloses all the limitations substantially claimed. Hirai as applied to claim 1 does not teach a first seal is formed between the inner container and the lid (Fig.7B shows the inner container 31 with a lid similar to fig.5C lid 12 on the inner container which can create a vacuum seal and engaged the outer container 31 and forms a seal using the 306a-6d), and a second seal is formed between the outer protective body and an overlapping portion of the lid (the lid of Fig.7C will create a second seal similar to the seal in fig.5C between the outer container 31 and the lid of the outer container 31). Hirai does not teach wherein the first and second seal can be frictionally formed.
Crawford does teach wherein the first and second seal can be frictionally sealed (fig.11 the skirt 92 and 80 of closure 72 are frictionally engaged and sealed and Crawford states “a friction weld is created between the inner and outer tubes for securely sealing the space between the tubes”-Col.3 lines 16-18). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the seals disclosed by Hirai by adding the teaching of friction sealing as disclosed by Crawford in order to crated a stronger seal and create a stronger seal to prevent leakage.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for additional references.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE PAL whose telephone number is (571)272-7525. The examiner can normally be reached M-Th, 7:30 AM - 6 PM (EST), 1st Friday Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRINCE PAL/Examiner, Art Unit 3735                                                                                                                                                                                                        
/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735